 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
     ROBIN DIRK HORDON, an individual,
 9                                                         No.
                             Plaintiff,
10
                      v.                                   COMPLAINT FOR DAMAGES AND
11                                                         INJUNCTIVE RELIEF
     KITSAP COUNTY SHERIFF’S
12   DEPARTMENT, a municipal corporation,
     DEPUTY MIKE MERRILL, an individual,
13   DEPUTY ANDREW AMAN, an individual,
     DEPUTY BRAD TROUT, an individual,
14   DEPUTY TONY GRAHAM, an individual,
     DEPUTY BENJAMIN TEETS, an individual,
15   DEPUTY TIMOTHY YOUNG, an individual,
     DEPUTY JUSTIN CHILDS, an individual,
16   PORT OF KINGSTON, a municipal
     corporation, HARBORMASTER RAYMOND
17   CARPENTER, an individual, EXECUTIVE
     DIRECTOR GREG ENGLIN, an individual,
18   and MARINA LEAD AUSTIN GOFF, an
     individual,
19
                             Defendants.
20

21
                                                I.   INTRODUCTION
22
                1.1   This case arises out of the unlawful and unconstitutional arrest of a private citizen
23
     exercising his First Amendment rights to free speech. Responding to a call from officials from
24
     the Port of Kingston, three Kitsap County Sheriff’s Deputies, Defendants Mike Merrill, Andrew
25
     Aman, and Brad Trout, arrested Plaintiff Robin Hordon, an activist who was engaged in political
26
     free speech activities in “Mike Wallace Park,” a quintessential public forum, during the Port’s
27


                                                                                MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 1                                                                705 Second Avenue, Suite 1500
                                                                                     Seattle, Washington 98104
                                                                                Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1   Fourth of July Celebration on July 4, 2019. The Deputies did so under standard operating

 2   procedure and policy of Kitsap County, on the direction and advice of Deputy Prosecuting

 3   Attorney John Madden, and at the behest of the Port of Kingston Defendants for violation of

 4   their “sign policy,” which purports to disallow any sign on Port property without prior

 5   permission of the Harbormaster.

 6              1.2   Also in accordance with the policies of Kitsap County, Deputy Trout then issued a

 7   “Criminal Trespass Warning” that purported to ban Mr. Hordon from the public park and other

 8   Port property “FOREVER/NO EXPIRATION.” The Trespass Warning does not provide notice

 9   of how this permanent ban can be appealed or challenged, and in fact there is no opportunity to

10   be heard for individuals subjected to such Trespass Warnings to have such bans removed. Thus,

11   such Trespass Warnings are issued under Kitsap County policy and authority at the unbridled

12   discretion of an individual Sheriff’s Deputy.

13              1.3   After the Deputies booked Mr. Hordon and forced him to spend a night in the

14   Kitsap County Jail, Mr. Hordon hired a private attorney to defend him against criminal charges.

15   A judge released Mr. Hordon the next day on his own recognizance.

16              1.4    Several days later, on July 18, 2019, Mr. Hordon returned to Mike Wallace Park

17   with his attorney for purposes of preparing his criminal defense. Defendant Marina Lead Austin

18   Goff called 9-1-1 to report a criminal trespass. Defendant Deputy Teets responded and spoke

19   with Mr. Goff and Defendants Harbormaster Raymond Carpenter and Executive Director Greg

20   Englin, who confirmed that they did not want Mr. Hordon in Mike Wallace Park. But by the

21   time Deputy Teets arrived, Mr. Hordon and his lawyer had left.

22              1.5   Three days later, on July 21, 2019, Mr. Hordon returned to Mike Wallace Park to

23   take some pictures for purposes of preparing his criminal defense. Again Marina Lead Austin

24   Goff called 9-1-1, and again Deputy Teets responded to the park, this time with Defendant

25   Deputy Justin Childs. By the time they arrived, Mr. Hordon was no longer in the park, but

26   Deputy Teets and Deputy Childs found him a few blocks away and arrested Mr. Hordon for

27   “criminal trespass,” assisted by Defendant Deputy Timothy Young. The Deputies’ sole ground


                                                                             MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 2                                                             705 Second Avenue, Suite 1500
                                                                                  Seattle, Washington 98104
                                                                             Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1   for arresting Mr. Hordon was the prior Criminal Trespass Warning issued by Deputy Trout on

 2   July 4, 2019.

 3              1.6   Kitsap County then prosecuted Mr. Hordon for two counts of criminal trespass,

 4   and the Sheriff has confirmed its effect in writing. Mr. Hordon has incurred legal fees in

 5   preparing his defense. His defense team filed a Motion to Dismiss on Monday, January 20,

 6   2020, arguing that Mr. Hordon was arrested in violation of the First Amendment. A few days

 7   later, prior to filing a response to the Motion, a Kitsap County Deputy Prosecuting Attorney

 8   voluntarily dismissed the case without prejudice. Kitsap County could decide to prosecute Mr.

 9   Hordon for those same charges any time during the applicable statute of limitations. So not only

10   is Mr. Hordon banned from Mike Wallace Park “FOREVER,” he lives in fear of being

11   prosecuted any day, at the whim of the Kitsap County Prosecuting Attorney.

12              1.7   The acts described above and in greater detail below violate the First, Fourth, and

13   Fourteenth Amendments to the United States Constitution. All defendants have violated and

14   suppressed Mr. Hordon’s First Amendment right to free speech.

15                                             II.   PARTIES

16              2.1   Plaintiff ROBIN DIRK HORDON is an individual residing in Kitsap County in

17   the State of Washington.

18              2.2   Defendant KITSAP COUNTY SHERIFF’S DEPARTMENT is a subdivision of

19   Kitsap County, a county within the State of Washington and a municipal corporation located in

20   the Western District of Washington.

21              2.3   Defendant DEPUTY MIKE MERRILL is an individual who at all times relevant
22   was a Kitsap County Sheriff’s Deputy acting within the scope of his employment and under
23   color of state law.
24
                2.4   Defendant DEPUTY ANDREW AMAN is an individual who at all times relevant
25
     was a Kitsap County Sheriff’s Deputy acting within the scope of his employment and under
26
     color of state law.
27


                                                                               MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 3                                                               705 Second Avenue, Suite 1500
                                                                                    Seattle, Washington 98104
                                                                               Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1              2.5    Defendant DEPUTY BRAD TROUT is an individual who at all times relevant

 2   was a Kitsap County Sheriff’s Deputy acting within the scope of his employment and under

 3   color of state law.

 4              2.6    Defendant DEPUTY TONY GRAHAM is an individual who at all times relevant

 5   was a Kitsap County Sheriff’s Deputy acting within the scope of his employment and under

 6   color of state law.

 7              2.7    Defendant DEPUTY BENJAMIN TEETS is an individual who at all times

 8   relevant was a Kitsap County Sheriff’s Deputy acting within the scope of his employment and

 9   under color of state law.

10              2.8    Defendant DEPUTY TIMOTHY YOUNG is an individual who at all times

11   relevant was a Kitsap County Sheriff’s Deputy acting within the scope of his employment and

12   under color of state law.

13              2.9    Defendant DEPUTY JUSTIN CHILDS is an individual who at all times relevant

14   was a Kitsap County Sheriff’s Deputy acting within the scope of his employment and under

15   color of state law.

16              2.10   Defendant PORT OF KINGSTON is a municipal corporation formed under the

17   laws of the State of Washington. This Defendant is responsible for port operations and

18   management of public lands, including public parks, in Kingston, Washington, a town located in

19   unincorporated Kitsap County within the Western District of Washington. Sheriff Gary Simpson

20   is the elected Sheriff of Kitsap County. As such, Sheriff Simpson is a policymaker of Kitsap

21   County with respect to the County’s “Criminal Trespass Warning” policies and program.

22              2.11   Defendant HARBORMASTER RAYMOND CARPENTER is an individual who

23   at all times relevant was the Harbormaster of the Port of Kingston acting within the scope of his

24   employment and under color of state law.

25              2.12   Defendant EXECUTIVE DIRECTOR GREG ENGLIN is an individual who at all

26   times relevant was the Executive Director of the Port of Kingston acting within the scope of his

27   employment and under color of state law.


                                                                             MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 4                                                             705 Second Avenue, Suite 1500
                                                                                  Seattle, Washington 98104
                                                                             Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1              2.13   Defendant MARINA LEAD AUSTIN GOFF is an individual who at all times

 2   relevant was the “Marina Lead” of the Port of Kingston acting within the scope of his

 3   employment and under color of state law.

 4                                  III.     JURISDICTION AND VENUE

 5              3.1    This Court has jurisdiction pursuant to 42 U.S.C. § 1983, as well as 28 U.S.C. §§

 6   1331 and 1343.

 7              3.2    Venue is appropriate in the Western District of Washington pursuant to 28 U.S.C.

 8   § 1391 because at least some of the Defendants reside in this judicial district and because the

 9   events and omissions giving rise to the claims alleged here occurred within the Western District

10   of Washington.

11                                         IV.   FACTUAL ALLEGATIONS

12              4.1    The Port of Kingston is a “Port District” located in Kingston, Washington, an

13   unincorporated community located in Kitsap County. A “Port District” is a municipal

14   corporation created by State law “for the purposes of acquisition, construction, maintenance,

15   operation, development and regulation within the district of harbor improvements, rail or motor

16   vehicle transfer and terminal facilities, water transfer and terminal facilities, air transfer and

17   terminal facilities, or any combination of such transfer and terminal facilities, and other

18   commercial transportation, transfer, handling, storage and terminal facilities, and industrial

19   improvements.” RCW 53.04.010(1).

20              4.2    Port Districts are fundamentally public entities voted into being by an election of

21   the people who live in the district. RCW 53.04.020. They are vested with governmental

22   authority with the power to, among other things, acquire property by purchase or condemnation

23   (RCW 53.08.010), raise revenues through bonds or special assessments (RCW 53.08.050),

24   operate moorage facilities (RCW 53.08.310), establish rates and charges (RCW 53.08.070), and

25   promulgate “regulations for the use by tenants, agents, servants, licensees, invitees, suppliers,

26   passengers, customers, shippers, business visitors, and members of the general public of any

27   properties or facilities owned or operated by it,” (RCW 53.08.220). Port Districts are governed


                                                                                 MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 5                                                                 705 Second Avenue, Suite 1500
                                                                                      Seattle, Washington 98104
                                                                                 Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1   by Port Commissioners, who are publicly elected officials. RCW 53.12.

 2              4.3   The Port of Kingston is currently one of 12 Port Districts in the State of

 3   Washington, encompassing 17 square miles of land at the northeastern end of the Kitsap

 4   Peninsula. The Port leases a significant portion of this land to the Washington State Ferry

 5   System to operate a car and passenger ferry between Kingston and Edmonds.

 6              4.4   Near the ferry dock exists “Mike Wallace Park,” a public park created in about

 7   1997 when the Port converted an old boatyard and repair facility into a park with public

 8   restrooms, picnic tables, and a covered stage. According to the Port’s Comprehensive Plan of

 9   Harbor Improvements, Mike Wallace Park is “home to most of Kingston’s large, outdoor

10   community events, including the Farmers Market, Concerts in the Cove, the Fourth of July

11   Celebration in the summer, and Kingston Cove Christmas.”

12              4.5   The Port of Kingston has a set of published “Rules and Regulations,” which are

13   available on its website. https://portofkingston.org/wp-content/uploads/2019/02/Rules-and-

14   Regulations-FINAL-updated-Nov.-28-2018.pdf Those Rules and Regulations purport to govern

15   all manner of conduct on “Port property” and at “Port facilities,” including the “post[ing]” of

16   signs. In that regard, the Rules state that “Signs may be posted in designated Port areas only

17   after receiving the Harbormaster’s approval.” What constitutes a “sign” or a “post[ing]” is not

18   defined, and there are no criteria by which the Harbormaster considers whether such a posting

19   may be approved. That approval is entirely within the discretion of the Harbormaster. The

20   Port’s Rules and Regulations do not otherwise mention or directly govern free speech activities,

21   demonstrations, gatherings, or protests.

22              4.6   The “Kingston 4th of July Celebration” takes place in Mike Wallace Park each

23   year on July 4, touting itself as the “longest continuously running 4th of July celebration West of

24   the Mississippi.” The Celebration is planned and operated by the “Kingston Fourth of July

25   Celebration” corporation, a Washington non-profit organization. The Celebration features a

26   parade, a “fun zone” for kids, a music festival, a fun run, and evening fireworks. The

27   Celebration occupies a large area of Kingston, including Mike Wallace Park and the area around


                                                                               MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 6                                                               705 Second Avenue, Suite 1500
                                                                                    Seattle, Washington 98104
                                                                               Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1   the Kingston Village Green Community Center. It is open to the public and does not require an

 2   entrance fee.

 3              4.7    Plaintiff Robin Hordon is a life-long peaceful civil activist. In 2001-2002, while

 4   living in Reno, Nevada, Mr. Hordon participated in the Reno Anti War Coalition (RAWC) where

 5   he developed the concept of “Civil Informationing,” which sought to remedy some of the

 6   weaknesses of “protests” and marches. Civil Informationing involves public display of peaceful

 7   and thought-provoking messages with the goal of engaging members of the public in civil

 8   discourse about discrete topics. Mr. Hordon’s displays are typically free-standing signs with a

 9   base, and measure between 5-8 feet high and 2-3 feet wide, with some signs attached together for

10   a total width of 5-10 feet. His displays have typically focused on the topics of women’s rights,

11   Native American rights and values, healthcare as a human right, environmental preservation and

12   conservation, anti-war, voting and democracy, and the expansion of democratic socialism.

13              4.8    Mr. Hordon has practiced Civil Informationing in cities throughout the country

14   and has done so all around the Puget Sound region for over a decade, including over 40 times at

15   Mike Wallace Park in Kingston.        Over the years, Mr. Hordon has found this method of activism

16   to be both effective and rewarding, as it builds bridges and provokes dialogue rather than

17   fomenting conflict. To be effective, Mr. Hordon seeks out public events and gatherings of people

18   who are on their own time, such as at parades, holiday events, fairs, or musical shows.

19              4.9    In that vein, Mr. Hordon sought to engage in Civil Informationing on July 4,

20   2019, at Kingston’s annual Fourth of July Celebration event. As he had done in prior years, he

21   displayed five large display signs along the parade route that were designed to provoke thought

22   and civil discourse. This day, Mr. Hordon had chosen signs that said “Green Peace – Yes to

23   Both,” “Save Earth,” “Elect Matrilineal Governances,” and “VOTE – Save Democracy.”

24              4.10   That afternoon, after the parade, Mr. Hordon moved his displays to Mike Wallace

25   Park, where the crowds from the parade route and other events had migrated to listen to music

26   and wait for the evening’s fireworks display. He transported them in his van and parked near the

27   stage while he unloaded three of them.


                                                                                MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 7                                                                705 Second Avenue, Suite 1500
                                                                                     Seattle, Washington 98104
                                                                                Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1              4.11   As he was setting up the display signs off to the side of the stage, he was

 2   approached by Defendants Harbormaster Raymond Carpenter and Marina Lead Austin Goff,

 3   who told him to remove the display.

 4              4.12   No park visitors or members of the public had complained about the display signs.

 5   The signs were not blocking the view of the stage and were not interfering with pedestrian

 6   traffic.

 7              4.13   Harbormaster Carpenter showed him the “Signs” Rule that purported to give him,

 8   the Harbormaster, the discretion to decide what signs he would approve. Mr. Hordon refused to

 9   remove the signs.

10              4.14   Harbormaster Carpenter accused Mr. Hordon of using profanity and smelling of

11   alcohol. But, Harbormaster Carpenter did not tell Mr. Hordon to stop using profanity or to stop

12   smelling like alcohol; rather, he was concerned with Mr. Hordon’s signs.

13              4.15   Rather than simply allow Mr. Hordon to carry on peacefully displaying his signs

14   and engaging in civil discourse on matters of public concern, Harbormaster Carpenter decided to

15   call the police to forcibly remove Mr. Hordon and his signs from Mike Wallace Park.

16              4.16    At about 5:25 pm, Defendants Deputy Merrill and Deputy Trout arrived at Mike

17   Wallace Park and spoke with Defendants Harbormaster Carpenter and Marina Lead Austin Goff.

18   The two Port officials showed the Deputies the Rule that required prior approval of the

19   Harbormaster prior to “posting” signs in the park.

20              4.17   With this Rule in hand, the Deputies approached Mr. Hordon and told him that the

21   Port officials were requiring him to remove his display signs. The Deputies showed him the

22   Rule. Mr. Hordon responded in a loud voice because he wanted witnesses to the conversation

23   with the police, firmly refusing to remove his display signs and telling the police that he had a

24   legal right to engage in speech and display his signs and banner in a public forum.

25              4.18   Defendant Deputy Merrill claimed to have then consulted with Kitsap County

26   Deputy Prosecuting Attorney John Madden. Deputy Merrill also claimed that Mr. Madden

27   advised him that the police did have the “authority to ask Hordon to remove his signs,” and that


                                                                                MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 8                                                                705 Second Avenue, Suite 1500
                                                                                     Seattle, Washington 98104
                                                                                Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1   “Obstruction” would be the “best charge” if Deputy Merrill decided to arrest Mr. Hordon for

 2   failing to do so.

 3              4.19   Defendant Deputy Tony Graham arrived on the scene at about this time,

 4   participated in the subsequent events, and failed to prevent constitutional harms.

 5              4.20   Armed with this County proclaimed policy statement, Deputy Merrill informed

 6   Mr. Hordon that he could either move his signs to an area acceptable to the Harbormaster or

 7   remove the signs from the park entirely, and if he refused to do one of these two things, the

 8   police would arrest him for “Obstruction.” More than once, Mr. Hordon asked what “arrested

 9   for obstruction” meant, as he wanted to know whether he was being accused of obstructing a

10   police officer, or obstructing pedestrian traffic. He was doing neither, but Deputy Merrill did not

11   clarify.

12              4.21   Mr. Hordon did not want to be relegated to a less visible part of the park and

13   believed he had the right to be exactly where he was. So, he refused to either move or remove

14   his signs.

15              4.22   Shortly after 6 pm, the Deputies arrested Mr. Hordon based solely on his refusal

16   to remove his signs. They placed him in handcuffs and escorted him to Defendant Deputy

17   Trout’s patrol vehicle for transport to the jail. They searched Mr. Hordon’s person and advised

18   him of his Fifth and Sixth Amendment rights, the so-called “Miranda rights.” Defendant Deputy

19   Trout then drove Mr. Hordon to the Kitsap County jail and booked him for “Obstruction,” now

20   making clear that the reason for arrest was obstruction of a police officer, and setting bail at

21   $50,000.

22              4.23   For the first time in his life, at age 71, Mr. Hordon spent a night in jail. The

23   experience was unpleasant, and Mr. Hordon suffered emotional trauma and distress from the

24   experience. Kitsap County then pressed Trespass charges against Mr. Hordon, who was forced

25   to hire a criminal defense attorney to defend him. He was arraigned the next day and released on

26   his own recognizance.

27              4.24   The same day of the arrest, at “1900” hours (7 pm), Officer Trout issued a


                                                                                  MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 9                                                                  705 Second Avenue, Suite 1500
                                                                                       Seattle, Washington 98104
                                                                                  Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1   “Criminal Trespass Warning” that purported to ban Mr. Hordon from entering Mike Wallace

 2   Park and other Port property “FOREVER/NO EXPIRATION” for the stated reasons of “public

 3   intoxication,” “disturbing the peace,” and “threatening Port of Kingston employees.” See

 4   Exhibit 1, attached.

 5              4.25   The next day, on July 5, 2019, Mr. Hordon was arraigned. The Kitsap County

 6   Deputy Prosecuting Attorney went even farther than the Criminal Trespass Warning and asked

 7   the Court to exclude Mr. Hordon from all Port property (not just Mike Wallace Park) as a

 8   condition of release, but the District Court Judge denied that request.

 9              4.26   The Criminal Trespass Warning does not state that the owner of the property, the

10   Port of Kingston, had excluded Mr. Hordon from the property, though that was Officer Merrill’s

11   justification for arresting Mr. Hordon. And although the stated reasons for the Criminal Trespass

12   Warning were public intoxication, disturbing the peace, and threatening Port of Kingston

13   employees, these were not the Port’s reasons for calling the police to have Mr. Hordon removed,

14   and are therefore mere pretext. The sole reason for calling the police and having Mr. Hordon

15   removed from the public park was his display of signs that had not been approved by the

16   Harbormaster, and of which he disapproved.

17              4.27   The Criminal Trespass Warning warned that if Mr. Hordon should ever return to

18   Mike Wallace Park at any time “for the time period listed above” (which was “FOREVER”), the

19   police could arrest him and he would be prosecuted for “Trespass 1 RCW 9A.52.070 (gross

20   misdemeanor) or Trespass 2 RCW 9A.52.080 (misdemeanor).”

21              4.28   The Criminal Trespass Warning is a standard Kitsap County form created under

22   the authority of, and pursuant to the official policies of, Kitsap County. The Kitsap County

23   Sheriff’s Office sent a copy of the Criminal Trespass Warning in this case to the Kitsap County

24   Prosecuting Attorney’s office, which received it on July 6, 2019.

25              4.29   The Criminal Trespass Warning form does not provide any information about or

26   right to an appeal. Police can simply order a person removed and banned from a particular

27   place—in this case a public park—for all eternity and that person has no ability to challenge that


                                                                               MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 10                                                              705 Second Avenue, Suite 1500
                                                                                    Seattle, Washington 98104
                                                                               Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1   police order.

 2              4.30   Even though the stated reasons for an exclusion order can be crimes (here, “public

 3   intoxication” and “disturbing the peace”), the police issue these orders before initiation of a

 4   criminal prosecution and without a criminal conviction.

 5              4.31   Kitsap County’s Criminal Trespass Warnings are entirely extra-judicial. No

 6   judicial officer ever reviews them to see if they are factually accurate or legally justified.

 7              4.32   Because Kitsap County’s Criminal Trespass Warnings banning people from

 8   places, including public parks, are issued prior to criminal conviction, without any opportunity to

 9   challenge or appeal them, and without approval or oversight by any court, Kitsap County’s entire

10   Criminal Trespass Warning system is unconstitutional and on its face violates the Fourteenth

11   Amendment’s guarantees of due process of law.

12              4.33   To this day, Mr. Hordon is excluded from Mike Wallace Park under fear and

13   penalty of arrest and prosecution. This constitutes an ongoing constitutional violation and harm

14   for which Mr. Hordon has no adequate remedy at law, and he is and will continue to be

15   prevented from entering that public park, let alone from engaging in the First Amendment-

16   protected free speech activities for which he was banned.

17              4.34   Mr. Hordon’s fear of arrest and prosecution are well-founded. Two weeks later,

18   on July 18, 2019, Mr. Hordon returned to Mike Wallace Park with his criminal defense attorney

19   to prepare his defense. Defendant Marina Lead Austin Goff called 9-1-1 to report a criminal

20   trespass based on the Criminal Trespass Warning. Defendant Deputy Teets responded and spoke

21   with Mr. Goff and Defendants Harbormaster Raymond Carpenter and Executive Director Greg

22   Englin, who confirmed that they did not want Mr. Hordon in Mike Wallace Park and wanted him

23   arrested based on the Criminal Trespass Warning. But by the time Deputy Teets arrived, Mr.

24   Hordon and his lawyer had left.

25              4.35   Three days later, on July 21, 2019, Mr. Hordon returned to Mike Wallace Park to

26   take some pictures for purposes of preparing his criminal defense. Again, Defendant Marina

27   Lead Austin Goff called 9-1-1, and again Deputy Teets responded to the park, this time with


                                                                                MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 11                                                               705 Second Avenue, Suite 1500
                                                                                     Seattle, Washington 98104
                                                                                Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1   Defendant Deputy Justin Childs. By the time they arrived, Mr. Hordon had left the park. But

 2   Deputy Teets and Deputy Childs found him a few blocks away and arrested him for “criminal

 3   trespass,” assisted by Defendant Deputy Timothy Young. The Deputies’ sole ground for

 4   arresting Mr. Hordon was the prior Criminal Trespass Warning issued by Deputy Trout on July

 5   4, 2019, which had been initiated and motivated by a desire to prohibit Mr. Hordon from

 6   engaging in free speech activities.

 7              4.36   For the second time in his life, Mr. Hordon spent a night in jail. The experience

 8   was unpleasant, and Mr. Hordon suffered emotional trauma and distress from the experience.

 9              4.37   Kitsap County then prosecuted Mr. Hordon for two counts of criminal trespass.

10   Mr. Hordon incurred legal fees in preparing his defense.

11              4.38   On November 26, 2019, Mr. Hordon delivered a letter to Sheriff Gary Simpson,

12   the elected Sheriff and a policymaker for the Sheriff’s office and Kitsap County with respect to

13   the “Criminal Trespass Warning” policy and program. Mr. Hordon explained that the Criminal

14   Trespass Warning was violating his rights to access public property, and asked Kitsap County

15   not to arrest him when accessing these areas.

16              4.39   On December 2, 2019, Sheriff Gary Simpson responded in a letter, stating:

17              The Port of Kingston has lawfully restricted your access to Port property, property
18              you have continued to access illegally. Therefore, deputies have the legal
                authority to arrest you on Port and/or State managed properties.
19
                You have been lawfully trespassed from Port of Kingston properties is indicated
20              on the Criminal Trespass Warning issued to you on July 4, 2019. You refused to
                sign the document issued to you and have provided me with a copy for reference.
21
                This suggests you have notice of the trespass warning yet have elected to violate
22              this order by continuing to access Port property, which includes the parking lot,
                driveways through the parking lot, the Port Office and the Mike Wallace Park. . . .
23              Each time you access these properties you are committing the crime of trespass.

24                 ***
25
                I am ordering you to cease and desist these criminal activities or you will be
26              subject to arrest for the criminal act of trespass upon the Port of Kingston
                properties.
27


                                                                                 MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 12                                                                705 Second Avenue, Suite 1500
                                                                                      Seattle, Washington 98104
                                                                                 Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1              If you have further clarification or need legal advice on this matter, I suggest you
                seek legal counsel.
 2
                4.40   The Sheriff’s December 2, 2019 letter is a statement of policy, practice or custom
 3
     of Kitsap County.
 4
                4.41   The Sheriff’s December 2, 2019 letter constitutes ratification of the Deputies’
 5
     actions, and shows that they acted pursuant to County policy, practice or custom, and that
 6
     County policy, practice or custom was the moving force behind the constitutional violations by
 7
     the Deputies.
 8
                4.42   In the criminal matter, Mr. Hordon’s criminal defense team filed a Motion to
 9
     Dismiss on Monday, January 20, 2020, arguing that the Deputies arrested Mr. Hordon on both
10
     occasions in violation of the First Amendment.
11
                4.43   A few days later, without filing any response to the Motion, the Kitsap County
12
     Deputy Prosecuting Attorney voluntarily dismissed the case without prejudice. Because the
13
     dismissal was without prejudice, Kitsap County could decide to prosecute Mr. Hordon for those
14
     same charges any time during the applicable statute of limitations. So not only is Mr. Hordon
15
     banned from Mike Wallace Park “FOREVER” on fear and penalty of arrest, he lives in fear of
16
     being prosecuted any day, at the whim of the Kitsap County Prosecuting Attorney.
17
                                    V.      INJUNCTION ALLEGATIONS
18
                5.1     The Port of Kingston’s policy regarding signs states that “Signs may be posted in
19
     designated Port areas only after receiving the Harbormaster’s approval.” Vesting a government
20
     official with unguided discretion to approve or disapprove of free speech messages and activities
21
     constitutes a prior restraint on free speech and is presumptively unconstitutional. Both on its
22
     face and as applied in this case, the Port of Kingston’s signs policy violates the First
23
     Amendment.
24
                5.2    Plaintiff Robin Hordon’s rights to free speech have been and continue to be
25
     violated by the Port of Kingston. Such harm is irreparable, and Mr. Hordon has no adequate
26
     remedy at law. Mr. Hordon therefore seeks a court order enjoining enforcement of the present
27


                                                                                 MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 13                                                                705 Second Avenue, Suite 1500
                                                                                      Seattle, Washington 98104
                                                                                 Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1   policy. Because the policy itself deters people from displaying signs and exercising their First

 2   Amendment rights to free speech, Mr. Hordon also seeks an order requiring removal or

 3   amendment of the current policy to conform with the US Constitution.

 4              5.3   Kitsap County’s “Criminal Trespass Warning” policy and program empowers

 5   individual Sheriff’s Deputies the power to exclude any person from any place or property,

 6   including public parks, for any length of time, including “FOREVER,” for any stated reason,

 7   including alleged criminal activity. These bans are carried out without any judicial oversight or

 8   approval. The Warning form itself does not provide notice to the excluded person of any right or

 9   procedure to appeal the exclusion order, and no appellate or review process in fact exists. As

10   such, Kitsap County’s “Criminal Trespass Warning” policy and program violate the Fourteenth

11   Amendment’s guarantee of due process of law, both substantively and procedurally.

12              5.4   Mr. Hordon seeks an order enjoining enforcement of the Criminal Trespass

13   Warning issued by Deputy Trout that purports to exclude him from Mike Wallace Park in

14   Kingston, Washington. Because the policy and program is also procedurally unconstitutional in

15   every case because of its failure to provide any mechanism of appeal or opportunity to be heard,

16   Mr. Hordon also seeks an order mandating removal or amendment of Kitsap County’s Criminal

17   Trespass Warning policy and program.

18                                             VI.    CLAIMS

19                                      FIRST CAUSE OF ACTION

20                            VIOLATIONS OF THE FIRST AMENDMENT

21              6.1   This cause of action is brought against all Defendants. The facts alleged above

22   constitute violations of Mr. Hordon’s First Amendment Right to free speech. This cause of

23   action is brought under 42 U.S.C. Section 1983 and the First Amendment to the United States

24   Constitution.

25                                    SECOND CAUSE OF ACTION

26                          VIOLATIONS OF THE FOURTH AMENDMENT

27              6.2   This cause of action is brought against all seven individual Sheriff’s Deputy


                                                                              MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 14                                                             705 Second Avenue, Suite 1500
                                                                                   Seattle, Washington 98104
                                                                              Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1   Defendants and Kitsap County. Each of the individual defendants were involved in and failed to

 2   prevent the unlawful and unconstitutional arrest of Mr. Hordon without probable cause to believe

 3   he had committed any crime. The arrests were performed pursuant to Kitsap County official

 4   policy as demonstrated by the Sheriff’s letter ratifying the officers’ conduct and warning Plaintiff

 5   not to enter Port property, including Mike Wallace Park, upon penalty of arrest and prosecution.

 6   The facts alleged above constitute violations of Mr. Hordon’s Fourth Amendment Right to be

 7   free from unreasonable seizure without a warrant supported by probable cause. This cause of

 8   action is brought under 42 U.S.C. Section 1983 and the Fourth Amendment to the United States

 9   Constitution.

10                                      THIRD CAUSE OF ACTION

11                       VIOLATIONS OF THE FOURTEENTH AMENDMENT

12              6.3    This cause of action is brought only against Defendant Kitsap County for its

13   “Criminal Trespass Warning” policy and program. The facts alleged above constitute violations

14   of Mr. Hordon’s Fourteenth Amendment Right due process of law prior to deprivation of liberty

15   and property. Indeed, Kitsap County violates the due process rights of any person subjected to

16   its Criminal Trespass Warning policy and program. This cause of action is brought under 42

17   U.S.C. Section 1983 and the Fourteenth Amendment to the United States Constitution.

18                                     VII.   REQUEST FOR RELIEF

19              WHEREFORE, Plaintiff requests relief against Defendants as follows:

20              7.1    An order enjoining the Port of Kingston and its agents from enforcing its “Signs”

21   policy requiring Harbormaster approval to display signs on Port property against Mr. Hordon or

22   others, including in public parks like Mike Wallace Park. The Court should also require the Port

23   of Kingston remove or amend the sign policy to comply with the Constitution so that Mr.

24   Hordon and others are not deterred from exercising their free speech rights.

25              7.2    Prospective and Mandatory Injunctive relief ordering Kitsap County to remove

26   the “Criminal Trespass Warning” against Mr. Hordon and enjoining the County and its agents

27   from enforcing that Trespass Warning by arresting Plaintiff should he choose to enter the public


                                                                              MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 15                                                             705 Second Avenue, Suite 1500
                                                                                   Seattle, Washington 98104
                                                                              Tel 206.622.1604 Fax 206.343.3961
     nc167101
 1   park known as “Mike Wallace Park.”

 2              7.3   Prospective and Mandatory Injunctive relief ordering Kitsap County to amend its

 3   “Criminal Trespass Warning” policy and form to provide procedural due process protections to

 4   anyone subjected to this policy, including but not limited to notice and opportunity to be heard

 5   regarding the legality and propriety of any police exclusion order, and to comply with the

 6   requirements of the Fourteenth Amendment to the United States Constitution.

 7              7.4   Compensatory damages for violations of Plaintiff’s Constitutional rights.

 8              7.5   Compensatory damages for emotional distress and mental harm, including but not

 9   limited to dignitary and reputational harm caused by the arrest and incarceration for two nights in

10   jail for the first time in Plaintiff’s life.

11              7.6   Punitive damages from the individual Defendants on Plaintiff’s claims under 42

12   U.S.C. §1983.

13              7.7   Costs, including reasonable attorneys’ fees, under 42 U.S.C. § 1988 and to the

14   extent otherwise permitted by law.

15              7.8   Leave to amend the pleadings to confirm to the evidence at trial; and

16              7.9   Such other relief as may be just and equitable.

17              DATED this 18th day of May, 2020.

18                                              MacDONALD HOAGUE & BAYLESS
19
20

21                                              By:
                                                      Joe Shaeffer, WSBA #33273
22                                                    joe@mhb.com
23                                                  /s/ Tiffany Mae Cartwright
24                                              By: by email authorization during COVID pandemic
                                                    Tiffany Mae Cartwright, WSBA #43564
25                                                  tiffanyc@mhb.com

26                                                    705 Second Avenue, Suite 1500
                                                      Seattle, WA 98104
27
                                                      (206) 622-1604

                                                                                MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 16                                                               705 Second Avenue, Suite 1500
                                                                                     Seattle, Washington 98104
                                                                                Tel 206.622.1604 Fax 206.343.3961
     nc167101
EXHIBIT 1
